PER CURIAM.
The petition for certiorari is granted. We direct the trial court to amend its order to permit discovery of those items set forth in paragraph 1 of respondent’s request to produce, except for reports of investigators or experts retained by petitioner and correspondence between petitioner and its legal counsel. We further direct the trial court to modify its order to deny discovery of attorney-client communications requested in paragraphs 2 and 3 of respondent’s request to produce.
CERTIORARI GRANTED.
GLICKSTEIN, DELL and WALDEN, JJ., concur.